                      Case 1:20-cr-00292-PKC Document 76 Filed 05/13/21 Page 1 of 1
                                                        LAW OFFICE OF

                                            MICHAEL K. BACHRACH
                                               224 WEST 30TH STREET, SUITE 302
                                                     NEW YORK, N.Y. 10001
                                                           ‐‐‐‐‐‐‐‐‐‐‐‐‐‐
                                            TEL. (212) 929‐0592  FAX. (866) 328‐1630


MICHAEL K. BACHRACH *                                                                             http://www.mbachlaw.com
* admitted in N.Y., MN and D.C.                                                                      michael@mbachlaw.com


                                                      May 13, 2021
                                             Sentencing is adjourned from May 25, 2021 to
         By ECF                              July 21, 2021 at 2:00 p.m. in Courtroom 11D.
                                             SO ORDERED.
         The Hon. P. Kevin Castel            Dated: 5/13/2021
         United States District Court
         Southern District of New York
         500 Pearl Street
         New York, New York 10007

                                                           Re: United States v. Joseph Davila
                                                           20 Cr. 292 (PKC)

         Dear Judge Castel:

                 I represent Defendant Joseph Davila in the above-referenced matter and write to request a
         60-day adjournment of Mr. Davila’s sentencing hearing, presently scheduled for Tuesday, May
         25, 2021, at 12:00 p.m. I have spoken with Assistant United States Attorney Thomas Burnett and
         he has informed me that the Government has no objection to the instant application.

                  As Your Honor may be aware, last month I was engaged in trial before Judge Crotty in
         United States v. Tagliaferro, 19 Cr. 472 (PAC) (SDNY), the lead up to which and now the post-
         trial follow-up from has taken up significant time in addition to the time that I was on trial. As a
         result, more time is needed to complete Mr. Davila’s mitigation investigation and sentencing
         submission.

                Accordingly, Defendant Joseph Davila, by and through counsel, respectfully requests a 60-
         day adjournment of his sentencing hearing, or to a date and time thereafter that is convenient to
         the Court. Once again, the Government has no objection to the instant application.

                   Thank you for your time and consideration.

                                                           Respectfully submitted,



                                                           Michael K. Bachrach
                                                           Attorney for Defendant Joseph Davila
         cc:       AUSA Thomas Burnett (by ECF)
                   AUSA Frank Balsemello (by ECF)
